DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

1.	This action is in response to the amendment filed on January 11, 2022.  Claims 1-20 were originally received for consideration.  Per the received amendment, no claims have been added or cancelled. 
2.	Claims 1-20 are currently pending consideration.

Response to Arguments
Applicant's arguments filed on January 11, 202 have been fully considered but they are not persuasive for the following reasons: 
	The Applicant argues that the Cited Prior Art (CPA), Cavicchia (U.S. Patent Pub. No. US 2008/0022298) in view of Howard (U.S. Patent Pub. No. US 2021/0056553), does not teach allowing the user to circumvent region based restrictions that prevent the content from being provided to a user in the region where they are currently located.  The Applicant does not point to a specific limitation which is not taught by the references but the Examiner will respond to the arguments set forth.  Cavicchia discloses a device which can be used with any content-provider regardless of physical location (paragraph 0050) in the case that the content becomes unavailable due to location constraints (paragraph 0051).  This device is any portable device which overrides the local MSO (location based content provider) to allow the user to access content from the “home” MSO (paragraph 0062).  The . 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-13, 15-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavicchia (U.S. Patent Pub. No. US 2008/0022298) in view of Howard (U.S. Patent Pub. No. US 2021/0056553).

Regarding claim 1, Cavicchia discloses: 
A system for providing content to a user outside of a home region, comprising: 
portable device which allows a user to access content from the user’s home Multiple System Operator (MSO)); 
a home content provider configured to provide content to the portable device from the home region, wherein at least a portion of the content is region restricted content (paragraphs 0037:  wherein normally content is restricted based on the user’s location); 
a location verifier configured to determine that the portable device and the user are both physically located within the home region (paragraph 0044, 0048, 0079, 0103:  the user and the device are verified using GPS and a “home” is established), and issues to the user a location token (paragraphs 0062-0064, 0103:  a user is given a portable device which can be tied to the home MSO along with a token used for authentication); 
and a token verifier configured to verify the location token in response to the user requesting region restricted content outside of the home region from the home content provider and instructs the home content provider to provide region restricted content to the user (paragraphs 0062-0064, 0103:  a user is given a portable device which can be tied to the home MSO along with a token used for authentication). 	Cavicchia does not explicitly disclose that in response to the location verifier, issuing a location token to the user.  In an analogous art, Howard discloses determining a user’s home location with GPS and designates that location as the “home” location where the user is registered to receive the service (paragraphs 0054-0056).  The place where the user is registered to receive the service is where the user would receive the set-top box or the portable C-Card in the system of Cavicchia.  It would have been obvious to one of ordinary skill in the art to issue a location token in response to the user being verified for service at a particular “home location” so that the proper location can be used for content (Howard:  0056). 

The system of claim 1 wherein the location verifier is further configured to verify the physical location of the portable device through the network connection region (paragraph 0044, 0048, 0079, 0103:  the user and the device are verified using GPS and a “home” is established).  Claim 6 is rejected as applied above in rejecting claim 1.  Furthermore, Cavicchia discloses:
The system of claim 1 wherein the location token is tied to the portable device (paragraphs 0062-0064, 0103:  a user is given a portable device which can be tied to the home MSO along with a token used for authentication).  Claim 7 is rejected as applied above in rejecting claim 1.  Furthermore, Gordon discloses: 
The system of claim 1 wherein the location token is portable between user devices associated with the user (paragraph 0050:  wherein the token is associated with one or more accounts associated with a user). 
Claim 8 is rejected as applied above in rejecting claim 1.  Furthermore, Cavicchia discloses: 
The system of claim 1 wherein the location verifier is configured to execute two-factor authentication of the physical location of the user (paragraph 0104:  combination of authentication factors can be used). Claim 9 is rejected as applied above in rejecting claim 8.  Furthermore, Cavicchia discloses: 
wherein the user can use a PIN as a factor.  Though not explicitly mentioned that an authorization code is mailed to the user, Cavicchia discloses a C-card being delivered to a user associated with a home location, which could also be sent with a PIN in order to activate the card to provide a second factor authentication).  Regarding claim 10, Cavicchia discloses: 
A method for providing content to a user outside of a home region, comprising: 
receiving a request for registering with a content provider for a location token, the content provider providing region restricted content in an electronic format to the user (Figure 6, paragraphs 0062, 0128:  portable device which allows a user to access content from the user’s home Multiple System Operator (MSO)); 
determining that the location token can be issued to the user based on a physical location of the user (paragraph 0044, 0048, 0079, 0103:  the user and the device are verified using GPS and a “home” is established), and issues to the user a location token (paragraphs 0062-0064, 0103:  a user is given a portable device which can be tied to the home MSO along with a token used for authentication); 
receiving an attempt to access region restricted content from a location outside the home region (paragraphs 0062-0064, 0103:  a user is given a portable device which can be tied to the home MSO along with a token used for authentication); 
receiving the location token from a portable device associated with the user (paragraphs 0062-0064, 0103:  a user is given a portable device which can be tied to the home MSO along with a token used for authentication); 
validating the location token (paragraphs 0062-0064, 0103:  a user is given a portable device which can be tied to the home MSO along with a token used for authentication); 
a user is given a portable device which can be tied to the home MSO along with a token used for authentication); and 
denying access to the region restricted content upon failure of validating the location token (paragraphs 0101-0104:  GPS authentication is used to validate digital access rights). 
Cavicchia does not explicitly issuing the location token to the user when the user is physically in the home region.  In an analogous art, Howard discloses determining a user’s home location with GPS and designates that location as the “home” location where the user is registered to receive the service (paragraphs 0054-0056).  The place where the user is registered to receive the service is where the user would receive the set-top box or the portable C-Card in the system of Cavicchia.  It would have been obvious to one of ordinary skill in the art to issue a location token in response to the user being verified for service at a particular “home location” so that the proper location can be used for content (Howard:  0056). 

Claim 11 is rejected as applied above in rejecting claim 10.  Furthermore, Cavicchia discloses: 
The method of claim 10 further comprising: 
determining a physical location of the user during the request for the location token (paragraph 0044, 0048, 0079, 0103:  the user and the device are verified using GPS and a “home” is established).  Claim 12 is rejected as applied above in rejecting claim 10.  Furthermore, Cavicchia discloses: 
The method of claim 10 wherein determining the physical location of the user further comprises: 
combination of authentication factors can be used). Claim 13 is rejected as applied above in rejecting claim 11.  Furthermore, Cavicchia discloses: 
The method of claim 11 wherein determining the physical location determines the physical location of the user through a network connection of the portable device (paragraph 0044, 0048, 0079, 0103:  the user and the device are verified using GPS and a “home” is established).  Claim 15 is rejected as applied above in rejecting claim 10.  Furthermore, Cavicchia discloses: 
The method of claim 10 wherein validating the location token determines if the location token has not expired (paragraphs 0062-0064, 0103:  a user is given a portable device which can be tied to the home MSO along with a token used for authentication).  Claim 16 is rejected as applied above in rejecting claim 15.  Furthermore, Cavicchia discloses: 
The method of claim 15 wherein validating the location token includes performing a second authentication in response to the location token being valid (paragraph 0104:  combination of authentication factors can be used).Claim 17 is rejected as applied above in rejecting claim 10.  Furthermore, Cavicchia discloses: 
The method of claim 10 wherein receiving the location token further comprises: 
probing the portable device by the content provider to locate the location token on the portable device (paragraphs 0062-0064, 0103:  a user is given a portable device which can be tied to the home MSO along with a token used for authentication).  
The method of claim 10 wherein the location token is tied to a specific portable device of the user (paragraphs 0062-0064, 0103:  a user is given a portable device which can be tied to the home MSO along with a token used for authentication).   Regarding claim 20, Cavicchia discloses: 
A computer program product having computer executable instructions that when executed by at least one computing device cause the at least one computing device to execute instructions to: 
receive a request for registering with a content provider for a location token, the content provider providing region restricted content in an electronic format to the user, wherein the region restricted content is content that is actively restricted based on a location of the user (paragraphs 0037:  wherein normally content is restricted based on the user’s location); 
determine that the location token can be issued to the user based on a physical location of the user (paragraph 0044, 0048, 0079, 0103:  the user and the device are verified using GPS and a “home” is established), and issues to the user a location token (paragraphs 0062-0064, 0103:  a user is given a portable device which can be tied to the home MSO along with a token used for authentication); 
receive an attempt to access region restricted content from a location outside the home region (paragraphs 0062-0064, 0103:  a user is given a portable device which can be tied to the home MSO along with a token used for authentication); 
receive the location token from a portable device associated with the user (paragraphs 0062-0064, 0103:  a user is given a portable device which can be tied to the home MSO along with a token used for authentication); 
a user is given a portable device which can be tied to the home MSO along with a token used for authentication); 
provide the region restricted content to the user in response to validating the location token (paragraphs 0062-0064, 0103:  a user is given a portable device which can be tied to the home MSO along with a token used for authentication); and 
deny access to the region restricted content upon failure of validating the location token (paragraphs 0101-0104:  GPS authentication is used to validate digital access rights). 
Cavicchia does not explicitly issuing the location token to the user when the user is physically in the home region.  In an analogous art, Howard discloses determining a user’s home location with GPS and designates that location as the “home” location where the user is registered to receive the service (paragraphs 0054-0056).  The place where the user is registered to receive the service is where the user would receive the set-top box or the portable C-Card in the system of Cavicchia.  It would have been obvious to one of ordinary skill in the art to issue a location token in response to the user being verified for service at a particular “home location” so that the proper location can be used for content (Howard:  0056). 


Claims 4, 5, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavicchia (U.S. Patent Pub. No. US 2008/0022298) in view of Howard (U.S. Patent Pub. No. US 2021/0056553) in further in view of Dottling et al. (WO 2009/140988).

Claim 4 is rejected as applied above in rejecting claim 1.  Furthermore, the combination of Cavicchia and Howard do not explicitly disclose that the token has a limited period of validity.  In an analogous art, 

Claim 5 is rejected as applied above in rejecting claim 4.  Furthermore, Dottling discloses:
The system of claim 4 wherein the location token can only be revalidated after expiration when the portable device is physically located within the home region (page 14, lines 20-32, page 15, lines 13-25:  reactivating the device if the GPS determines that the device is in the home zone).

Claim 18 is rejected as applied above in rejecting claim 10.  Furthermore, the combination of Cavicchia and Howard do not explicitly disclose renewing an expired location token by returning to the home region.  In an analogous art, Dottling discloses that a station (analogous to a user device) which becomes disabled (page 14, lines 20-32).  Then the base station (analogous to a user device) can be reactivated if the GPS data indicates that the base station is in the home zone (page 15, lines 4-25).  It would have been obvious to let the token expire (for security reasons well known in the art) and to reactivate the user device if it is in the home zone so the device can be brought online in a secure environment (page 15, lines 15-23).

Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavicchia (U.S. Patent Pub. No. US 2008/0022298) in view of Howard (U.S. Patent Pub. No. US 2021/0056553) in further in view of Deen et al. (U.S. Patent Pub. No. US 2015/0381452).


Claim 3 is rejected as applied above in rejecting claim 2.  Furthermore, the combination of Cavicchia and Howard does not explicitly disclose that the location verifier is further configured to not verify a location when the network connection is through a virtual private network. In an analogous art, Deen discloses that when a network user is using a VPN the content server may not accurately determine a location for the user and business rules may be in place from preventing access (paragraphs 0063-0065, 0069-0076).  It would have been obvious to one of ordinary skill in the art to not verify a user’s location if a VPN is detected so that the content server does not mistakenly provide content which was not meant for the user based on the IP address (Deen:  paragraphs 0062-0063).  

Claim 14 is rejected as applied above in rejecting claim 13.  Furthermore, the combination of Cavicchia and Howard does not explicitly disclose that the location verifier is further configured to not verify a location when the network connection is through a virtual private network. In an analogous art, Deen discloses that when a network user is using a VPN the content server may not accurately determine a location for the user and business rules may be in place from preventing access (paragraphs 0063-0065, 0069-0076).  It would have been obvious to one of ordinary skill in the art to not verify a user’s location if a VPN is detected so that the content server does not mistakenly provide content which was not meant for the user based on the IP address (Deen:  paragraphs 0062-0063).  





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH ABRISHAMKAR whose telephone number is (571)272-3786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KAVEH ABRISHAMKAR/
1/27/2022Primary Examiner, Art Unit 3649